Nationwide Life Insurance Company ·Nationwide Variable Account – 9 Prospectus supplement dated December 22, 2009 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. Effective December 11, 2009, the Credit Suisse Trust – International Equity Flex I Portfolio underlying mutual fund and the Credit Suisse Trust – International Equity Flex II Portfolio underlying mutual fund will merge into the Credit Suisse Trust – International Equity Flex III Portfolio underlying mutual fund.As a result, if any of your contract value is invested in the Credit Suisse Trust – International Equity Flex I Portfolio underlying mutual fund or the Credit Suisse Trust – International Equity Flex II Portfolio underlying mutual fund, the contract value will be merged into the Credit Suisse Trust – International Equity Flex III Portfolio underlying mutual fund.If any portion of your future purchase payment is allocated to the Credit Suisse Trust – International Equity Flex I Portfolio underlying mutual fund or the Credit Suisse Trust – International Equity Flex II Portfolio underlying mutual fund, you should re-direct that allocation to another underlying mutual fund available under your contract. Effective as of the close of trading of the New York Stock Exchange on December 11, 2009, any Dollar Cost Averaging, Systematic Withdrawals, Asset Rebalancing or other administrative program that includes transfers of contract value or allocations to the Credit Suisse Trust – International Equity Flex I Portfolio underlying mutual fund or the Credit Suisse Trust – International Equity Flex II Portfolio underlying mutual fund will be updated to reflect the Credit Suisse Trust – International Equity Flex III Portfolio underlying mutual fund. Effective immediately, all references and information contained in the prospectus for your contract related to the Credit Suisse Trust – International Equity Flex I Portfolio underlying mutual fund or the Credit Suisse Trust – International Equity Flex II Portfolio underlying mutual fund are deleted. 2. Effective December 11, 2009, the Credit Suisse Trust – International Equity Flex III Portfolio underlying mutual fund is added as an investment option to your contract. 3. Effective December 11, 2009, “Appendix A: Underlying Mutual Funds” is amended to include the following: Credit Suisse Trust – International Equity Flex III Portfolio Effective May 1, 2002 this underlying mutual fund is no longer available to receive transfers or new purchase payments Investment Adviser: Credit Suisse Asset Management, LLC Investment Objective: The portfolio seeks capital appreciation. Nationwide Life Insurance Company ·Nationwide Variable Account - 9 Prospectus supplement dated October 14, 2009 To Prospectus dated May 1, 2009 1. Effective October 2, 2009, the Credit Suisse Trust – U.S. Equity Flex II Portfolio underlying mutual fund merged into the Credit Suisse Trust – U.S. Equity Flex I Portfolio underlying mutual fund.As a result, if any of your contract value was invested in the Credit Suisse Trust – U.S. Equity Flex II Portfolio underlying mutual fund, the contract value will be merged into the Credit Suisse Trust – U.S. Equity Flex I Portfolio underlying mutual fund.If any portion of your future purchase payment is allocated to the Credit Suisse Trust – U.S. Equity Flex II Portfolio underlying mutual fund, you should re-direct that allocation to another underlying mutual fund available under your contract. Effective as of the close of trading of the New York Stock Exchange on October 2, 2009, any Dollar Cost Averaging, Systematic Withdrawals, Asset Rebalancing or other administrative program that includes transfers of contract value or allocations to the Credit Suisse Trust – U.S. Equity Flex II Portfolio underlying mutual fund will be updated to reflect the Credit Suisse Trust – U.S. Equity Flex I Portfolio underlying mutual fund. Effective immediately, all references and information contained in the prospectus for your contract related to the Credit Suisse Trust – U.S. Equity Flex II Portfolio underlying mutual fund are deleted. 2. Effective October 2, 2009, the Credit Suisse Trust – U.S. Equity Flex I Portfolio underlying mutual fund is added as an investment option to your contract; however, it is not available for new transfers or new purchase payments. 3. Effective October 2, 2009, “Appendix A: Underlying Mutual Funds” is amended to include the following: Credit Suisse Trust – U.S. Equity Flex I Portfolio This underlying mutual fund is only available in contracts for which good order applications were received before May 1, 2004. Investment Adviser: Credit Suisse Asset Management, LLC Sub-adviser: Credit Suisse Asset Management Limited Investment Objective: Long-term capital appreciation. Nationwide Life Insurance Company: ·Nationwide Variable Account – 9 Prospectus supplement dated May 1, 2009 to Prospectus dated May 1, 2009 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. Nationwide Allocation Architect Prior to annuitization, Nationwide may make available for use by contract owners the Nationwide Allocation Architect, an asset allocation service that enables contract owners to have their variable account allocations invested according to an investment model.Nationwide Allocation Architect is not available for contracts issued on or after May 1, 2008, or for contracts issued before May 1, 2008 that were not participating in Nationwide Allocation Architect as of May 1, 2008.For contracts that were participating in Nationwide Allocation Architect as of May 1, 2008, Nationwide Allocation Architect will continue to be available until the contract owner terminates participation.Once participation in Nationwide Allocation Architect is terminated, the contract owner cannot re-elect Nationwide Allocation Architect. The investment models in Nationwide Allocation Architect diversify among asset classes to achieve specific investment goals and are based on different profiles of an investor's willingness to accept investment risk.Participants in the program may elect one of 7 available models: · Conservative; · Moderately Conservative; · Balanced; · Moderate; · Capital Appreciation,; · Moderately Aggressive; and · Aggressive Each model is comprised of sub-accounts of underlying funds that are currently available as investment options in this contract.Certain sub-accounts that are not available in other Nationwide products that offer Nationwide Allocation Architect are not considered for inclusion in the models.In addition, sub-accounts that are no longer available to all contract owners (as indicated in “Appendix A: Underlying Mutual Funds”) are not considered for inclusion in the models.The sub-accounts within each model and their weightings are selected according to each model's risk tolerance and investment goal.More information about Nationwide Allocation Architect and the models is available in the brochure (“Form ADV Brochure”) for the program. Nationwide Investment Advisors, LLC (“NIA”) as Investment Adviser For those contract owners who elect Nationwide Allocation Architect, NIA will serve as investment adviser to each participating contract owner for the sole purposes of developing and maintaining the models.Currently, NIA develops and maintains the models based on information received from an independent third-party analytical firm.NIA reserves the right to change the third-party firm (where permitted by law) upon 30 days' written notice to contract owners.To participate in Nationwide Allocation Architect, contract owners will grant NIA limited discretionary authority to allocate and rebalance their variable account assets in accordance with the model they selected.Contract owners may terminate this limited discretionary investment authority and participation in the service upon proper written notice to Nationwide and NIA.Contract owners will receive a copy of NIA's Form ADV Brochure at the time of application or prior to electing the service.The Form ADV Brochure contains more information about NIA's role as investment adviser and the independent third-party analytical firm it relies upon when providing these services to contract owners. Evaluating and Updating the Models At least twice each calendar year, NIA will evaluate the models to assess whether the combination and allocation percentages of the sub-accounts within each model optimizes the return potential for that model, given its particular level of risk tolerance.If necessary, the models will be updated on or about the second Friday in January and July of each year.NIA may evaluate and update the models more frequently at its sole discretion. Updating the models could entail adding or removing one or more sub-accounts from a model, or changing the allocation percentages among existing sub-accounts.Currently, NIA updates the models based on information received from an independent third-party analytical firm.NIA takes sole responsibility for monitoring and updating the models. Nationwide will send contract owners written notice of model updates approximately 30 days before the model changes are to be implemented.Contract owners should review these notices carefully.If the contract owner is comfortable with the model changes, the contract owner need not take any action.If the contract owner is not comfortable with the model changes, the contract owner may switch to a different model or terminate their participation in the service.A contract owner who terminates their participation in the service cannot re-elect it. On or about the second Friday in January and July of each year (or any other day that NIA updates the models), Nationwide will reallocate the variable account contract values of contracts participating in the service based on the updated model allocation information received from NIA.The reallocation will rebalance the variable account contract allocations to the updated model allocations.If the scheduled date for the reallocation is a recognized holiday or any day that the New York Stock Exchange is closed, the reallocation will occur on the next business day.Each reallocation is considered a transfer event.However, the automatic reallocation transfers within Nationwide Allocation Architect are not subject to Short-Term Trading Fees. Quarterly Rebalancing In addition to reallocating the variable account contract value when the models change, Nationwide will also reallocate the variable account contract value on or about the second Friday in January, April, July, and October of each year, referred to as quarterly rebalancing.If the scheduled date for a rebalance is a recognized holiday or any day that the New York Stock Exchange is closed, the quarterly rebalancing will occur on the next business day.Each quarterly rebalancing is considered a transfer event.However, quarterly rebalancing transfers within Nationwide Allocation Architect are not subject to Short-Term Trading Fees. Election of the Nationwide Allocation Architect When selecting a model, please consult a qualified financial adviser to determine the most appropriate model based on the contract owner's particular financial needs, time horizon, and willingness to accept investment risk.The qualified financial adviser may use tools to make this determination that are either independently acquired or provided by Nationwide.However, neither Nationwide nor NIA is responsible for determining the appropriateness of the model contract owners select.Contract owners are responsible for notifying their financial adviser of any changes to their financial situation or risk profile.Contract owners should periodically review with their financial adviser, their financial situation and risk profile to evaluate the appropriateness of their selected model. Operation of the Contract While Nationwide Allocation Architect is in Effect While Nationwide Allocation Architect is in effect, contract owners will not be permitted to transfer contract value among the sub-accounts or out of the sub-accounts (to the fixed account or a GTO) without first terminating their participation in the service.Contract owners may transfer maturing fixed account contract value into the variable account (and thus, the selected model) only at the end of the guarantee term.Any subsequent payments submitted that are to be allocated to the sub-accounts will also be allocated according to the currently selected model.Any surrenders taken from the contract while Nationwide Allocation Architect is in effect will be taken proportionally from all investments in the contract.Any charges assessed to the contract will be taken proportionally from all investments in the contract.A contract owner participating in Nationwide Allocation Architect may not participate in Asset Rebalancing or Dollar Cost Averaging. Changing Models Contract owners participating in Nationwide Allocation Architect may elect to change models at any time.An election to change models must be communicated to Nationwide in writing or over the telephone to Nationwide's service center.An election to change models, received in good order by Nationwide, will be immediately implemented and will not be subject to Short-Term Trading Fees. Nationwide reserves the right to limit the number of times a contract owner can change models each year. Terminating Participation in Nationwide Allocation Architect Once participation in the service has begun, it may only be terminated upon the specific written request of the contract owner.Once a contract owner's participation in the service is terminated, the contract value will remain invested as it was on the last day of participation in the program unless and until Nationwide is instructed otherwise.Additionally, please be aware that the terms of the "Transfer Restrictions" provision apply. Nationwide reserves the right to terminate the availability of this service at any time. Risks Associated with Nationwide Allocation Architect The models are designed to optimize returns based on different risk tolerances.However, the models may not perform as intended and neither Nationwide nor NIA guarantees that participation in Nationwide Allocation Architect will result in a profit or protect against a loss.A contract owner’s contract value could be better or worse by participating in Nationwide Allocation Architect than if the contract owner had not participated.A model may perform better or worse than any single sub-account or asset class or other combinations of sub-accounts and asset classes. NIA may be subject to competing interests related to the selection of sub-accounts in the models.Specifically, some of the sub-accounts offered in Nationwide Allocation Architect correspond to underlying mutual funds managed by a NIA-affiliated company and some underlying mutual funds may pay more revenue to Nationwide than others.The independent third-party analytical firm provides the models, selects the sub-accounts to be used to populate the models (within the universe of sub-accounts available in the contract determined by Nationwide and described previously) and provides changes to the models’ asset allocation or sub-account selection.NIA believes that its reliance on the recommendations of a third-party analytical firm to develop, maintain, and update the models reduces or eliminates the potential for NIA to be influenced by these competing interests, but there can be no assurance of this. The
